A single question of power in the Supreme Court is involved in the certified question.
Upon this record we find no abuse (as matter of law) of the discretionary power of the Supreme Court. (Hatch v. CentralNat. Bank, 78 N.Y. 487, 489; Matter of Tilden, 98 N.Y. 434,439; Ladd v. Stevenson, 112 N.Y. 325.) This leads to an affirmance.
We leave the merits to be determined upon the new trial which has been granted.
The order should be affirmed, with costs, and the question certified answered in the affirmative.
LEHMAN, O'BRIEN, HUBBS, CROUCH, LOUGHRAN and FINCH, JJ., concur; CRANE, Ch. J., taking no part.
Order affirmed, etc. *Page 184